                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

RICHARD J. SANDOWSKI,         )      CIVIL NO. 17-00469 SOM-WRP
                              )
          Plaintiff,          )      ORDER (1) DISMISSING
                              )      PLAINTIFF’S FIFTH CAUSE OF
     vs.                      )      ACTION; (2) GRANTING
                              )      DEFENDANT’S MOTION FOR
KEVIN K. MCALEENAN, ACTING    )      SUMMARY JUDGMENT ON
SECRETARY OF HOMELAND         )      PLAINTIFF’S SECOND AND FOURTH
SECURITY, et al.,             )      CAUSES OF ACTION; AND (3)
                              )      DENYING DEFENDANT’S MOTION
          Defendants.         )      FOR SUMMARY JUDGMENT ON
                              )      PLAINTIFF’S THIRD CAUSE OF
                              )      ACTION
                              )
                              )
                              )
                              )
                              )
                              )
                              )
                              )
                              )
_____________________________ )

   ORDER (1) DISMISSING PLAINTIFF’S FIFTH CAUSE OF ACTION; (2)
 GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ON PLAINTIFF’S
 SECOND AND FOURTH CAUSES OF ACTION; AND (3) DENYING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT ON PLAINTIFF’S THIRD CAUSE OF ACTION

I.        INTRODUCTION.

          Plaintiff Richard J. Sandowski claims that, while

working for the Transportation Security Administration, he was

discriminated against based on his race and religion, then fired.

TSA says Sandowski was fired because he was repeatedly

insubordinate.   Sandowski sues Defendant Kevin K. McAleenan in

his official capacity as the Secretary of the Department of
Homeland Security,1 which TSA falls under.    Sandowski asserts

that TSA violated Title VII and various state laws.

            Four of the claims Sandowski asserted in his Amended

Complaint remain.    ECF Nos. 71, 88.   Those include a Title VII

claim of racial discrimination (Second Cause of Action), a Title

VII claim of retaliation (Third Cause of Action), a Title VII

claim of religious discrimination (Fourth Cause of Action), and a

claim of intentional or negligent infliction of emotional

distress (Fifth Cause of Action).

            DHS now moves to dismiss, or in the alternative, for

summary judgment on Sandowski’s remaining claims.     DHS argues

that the Fifth Cause of Action should be dismissed under Rule

12(b)(1) of the Federal Rules of Civil Procedure because it is

preempted by the Civil Service Reform Act of 1972, or,

alternatively, because it is barred by the doctrine of sovereign

immunity.    ECF No. 89-1, PageID # 486-89.   DHS also maintains

that it is entitled to summary judgment on Sandowski’s remaining

claims because they are either procedurally barred or because

they lack evidentiary support.    ECF No. 89-1, PageID # 494-500.

            This court agrees that it lacks subject matter

jurisdiction over Sandowski’s Fifth Cause of Action because that



     1
      McAleenan has announced that he will leave that position
in October 2019. Although the Secretary is properly named as a
Defendant, this order, to avoid confusion given personnel
changes, refers to the agency as if it is a party.

                                  2
claim is barred by the doctrine of sovereign immunity.       This

court therefore grants DHS’s motion to dismiss Sandowski’s Fifth

Cause of Action.2

          DHS is also entitled to summary judgment on Sandowski’s

Second and Fourth Causes of Action, alleging racial and religious

discrimination.     There is no evidence that TSA racially

discriminated against Sandowski, and Sandowski’s religious

discrimination claim is procedurally barred because of

Sandowski’s failure to comply with Title VII’s claim-processing

requirements.3

          However, genuine issues of material fact remain as to

Sandowski’s claim that TSA violated Title VII by retaliating

against him for bringing a 2005 religious discrimination claim.

A jury could conclude that either Sandowksi’s immediate

supervisor, Doug Rolefson, or Sandowski’s manager, Stanley

Tadaki, caused him to be fired because of that prior complaint.




     2
       As a result, this court need not address the alternative
argument that the Fifth Cause of Action is preempted by the Civil
Service Reform Act of 1978.
     3
       DHS asserts that this claim should also be dismissed
under Rule 12(b)(1) because Title VII’s claim-processing
requirements are jurisdictional. ECF No. 490-91. As discussed
below, the Supreme Court recently rejected that argument. Fort
Bend County, Texas v. Davis, 139 S. Ct. 1843, 1852 (2019).
Because DHS relies on matters outside the Amended Complaint, this
court considers these procedural arguments as part of the motion
for summary judgment.

                                   3
This court therefore denies DHS’s motion for summary judgment on

Sandowski’s Third Cause of Action.

II.       BACKGROUND.

          A.    Sandowski’s First Administrative Complaint.

          In October 2004, Sandowski began working as a TSA

security screener at the Lanai airport.    ECF No. 62, PageID #

356; ECF No. 74, PageID # 418.    At first, Sandowski had a typical

work week, with Saturday and Sunday off.    ECF No. 62, PageID #

357; ECF No. 74, PageID # 418.    Sandowski had problems with his

initial supervisor, however, and in April 2005 he was transferred

to a different shift under a new supervisor.    See ECF No. 90-19,

PageID # 714.   While working that shift, Sandowski had Tuesdays

and Wednesdays off.    ECF No. 62, PageID # 357; ECF No. 74, PageID

# 419.

          Soon after his schedule had changed, Sandowski asked to

return to a schedule with Saturdays and Sundays off.    See ECF No.

90-17, PageID # 692.    His initial request apparently did not

mention his religion, ECF No. 90-17, PageID # 692, but at some

point he told his supervisors he needed Sunday mornings off so

that he could attend church.    ECF No. 62, PageID # 357; ECF No.

74, PageID # 419.   TSA denied Sandowski’s request and told him

that he could use annual leave to attend religious services.      ECF

No. 62, PageID # 357; ECF No. 74, PageID # 419.




                                  4
          On August 31, 2005, Sandowski contacted an employment

discrimination counselor within TSA’s Office of Civil Rights and

Liberties and asserted that TSA’s refusal to change his schedule

to allow him to attend Catholic mass on Sunday constituted

religious discrimination.   ECF No. 90-19, PageID # 711.

According to Sandowski, after he made that complaint, one of his

supervisors, Doug Rolefson, repeatedly told him that “TSA Lanai

is not for everyone.”   ECF No. 90-5, PageID # 531.   Rolefson also

allegedly told him that he didn’t understand why forcing TSA

employees to use annual leave to attend church services was

discriminatory.   ECF No. 90-5, PageID # 533.    In addition, during

a personnel evaluation, Rolefson allegedly stated that he was

“personally offended” by Sandowksi’s complaint and that he found

it “stressful.”   ECF No. 90-5, PageID # 533.

          At the same time, Sandowski was verbally counseled for

a series of minor infractions.   See ECF No. 62, PageID # 358; ECF

No. 74, PageID # 421.   He also received a negative performance

evaluation.   See ECF No. 90-20, PageID # 719.    As a result,

Sandowski expanded his complaints to the internal counselor to

include a claim that his supervisors had given him him a negative

performance evaluation in retaliation for his initial religious

discrimination complaint.   ECF No. 90-20, PageID # 720.




                                 5
          The counselor attempted to resolve Sandowski’s

complaint informally.4    ECF No. 90-19, PageID # 714.   The

counselor contacted Stanley Tadaki, the Assistant Federal

Security Director responsible for Lanai Airport.     ECF No. 90-19,

PageID # 714.   Tadaki reviewed Sandowski’s claims and responded

on behalf of TSA.5    ECF No. 90-19, PageID # 714.

          Ultimately, the informal resolution attempts failed.

On December 16, 2005, Sandowski filed a formal complaint with

TSA’s Office of Civil Rights and Liberties.    ECF No. 90-19,

PageID # 715.   An administrative judge concluded that Sandowski

had failed to prove the allegations in his complaint.     ECF No.

92-1, PageID # 793.    On February 17, 2009, the Department of

Homeland Security, finding no error in that determination,



     4
       Many of the statements submitted by DHS, including the
statement of the agency counselor, are not affidavits or
declarations that satisfy the requirements of Rule 56(c). This
court nevertheless considers those statements to the extent that
the authors could “testify to all the relevant portions . . .
from [their] personal knowledge.” Fraser v. Goodale, 342 F.3d
1032, 1037 (9th Cir. 2003).
     5
       DHS contends that, under Local Rule 56.1, Sandowski has
admitted several of the material facts set forth in DHS’s concise
statement by failing to respond. ECF No. 102, PageID # 899-900.
Although Sandowski’s response was indeed imprecise, he did offer
a competing version of events. ECF No. 101. More importantly,
some of the material facts DHS identifies are contradicted by its
own exhibits. For instance, DHS asserts that Tadaki did not know
that Sandowski had “contacted the [agency counselor] with
complaints of discrimination” when he fired Sandowski, ECF No.
90, PageID # 505, but the agency counselor’s report indicates
that he did. ECF No. 90-19, PageID # 714. This court does not
consider the identified facts admitted.

                                  6
declared the decision to be final.   ECF No. 92-1, PageID # 793.

DHS mailed a copy of its order to Sandowski, along with an

enclosure explaining that Sandowski had “the right to appeal to

the Equal Employment Opportunity Commission (EEOC) or to file a

civil action in an appropriate United States District Court.”

ECF No. 92-1, PageID # 795.   The enclosure also informed

Sandowski that if he elected to file a civil action, he had 90

days to file a complaint.   ECF No. 92-1, PageID # 796.   Sandowski

received the DHS order on March 7, 2009.   ECF No. 90-23, PageID #

744.   He did not pursue a civil action, and nothing in the record

indicates that he appealed to the EEOC.

           B.   Sandowski’s Second Administrative Complaint.

           The record does not reflect any incident involving

Sandowski in the six months after he filed his formal

administrative complaint.   Beginning in July 2006, however, a

series of escalating disputes between Sandowski and his

supervisors led to Sandowski’s termination.   Those incidents are

described below.

                1.   Sandowski’s Refusal to Correct Errors in his
                     Time Sheet.

           In July 2006, Sandowski’s immediate supervisor, Doug

Rolefson, noticed a discrepancy between TSA’s sign-in sheet for

July 14, 2006, which indicated that Sandowski had worked for

11.50 hours, and Sandowski’s time and attendance sheet for that

day, which claimed that he was entitled to 0.25 hours of overtime

                                 7
because he had worked for 11.75 hours.       ECF No. 90-10, PageID #

666-67.   Rolefson says that he reviewed the screeners’ time

sheets regularly, and that such errors were not uncommon.       ECF

No. 90-7, PageID # 579.   In accordance with his usual practice,

he asked Sandowski to correct his time sheet.       Rolefson says that

Sandowski refused.   ECF No. 90-7, PageID # 579; ECF No. 90-17,

PageID # 693-94.   Rolefson therefore sent a memo to John Abbott,

the payroll officer responsible for Sandowski, and Tadaki,

Rolefson’s immediate supervisor, explaining that Sandowski was

claiming overtime that he was not entitled to and that he had

refused to correct his time sheet.       See ECF No. 90-7, PageID #

581; ECF No. 90-10, PageID # 665.

           Abbott and Tadaki both reviewed Sandowski’s time sheets

and concluded that Sandowski was not entitled to overtime.       See

ECF No. 90-8, PageID # 622, 636.       Tadaki therefore asked

Sandowski to correct his time sheet several times.       ECF No. 90-8,

PageID # 638.   On one of those occasions, Sandowski asked him how

to correct the time sheet; Tadaki says he explained the correct

procedure and documented the discussion in contemporaneous notes.

ECF No. 90-8, PageID # 638-39.     Nevertheless, Sandowski did not

correct his time sheet.   ECF No. 90-8, PageID # 629, 638; ECF No.

90-17, PageID # 693-94.   Sandowski claimed that he did not make

any changes because Rolefson had not directed him to do so and

because, even after he discussed the issue with Tadaki, he did


                                   8
not know how to make the corrections.     ECF No. 90-5, PageID #

526.

           Sandowski also submitted time sheets for July 23, 2006,

and August 4, 2006, which Abbott concluded were incorrect.     ECF

No. 90-8, PageID # 627-29.   Rolefson asked Sandowski to correct

his time sheet for July 23, 2006, but Sandowski allegedly

refused.   ECF No. 90-11, PageID # 671.    Sandowski says that he

did not correct the time sheet because Rolefson’s calculations

were incorrect and because Rolefson had not directed him to

correct it.   ECF No. 90-5, PageID # 527.

                2.   Sandowski’s Failure to Secure Sensitive
                     Information.

           On August 10, 2006, Sandowski was verbally counseled

for having failed to secure sensitive information.     According to

several different TSA employees, TSA agents were supposed to

ensure that the drawers in the area they had worked in were

locked before they finished a shift.    ECF No. 90-7, PageID # 586-

87, 598; ECF No. 90-17, PageID # 694.     When Sandowski left his

assigned station on August 10, however, he allegedly left a

drawer containing sensitive material unlocked.     ECF No. 90-17,

PageID # 694.   Another one of Sandowski’s supervisors, Genoa

Lopez, says she discovered the unlocked drawer when she performed

a final check before leaving the premises.     ECF No. 90-7, PageID

# 600.   Lopez reminded Sandowski and a second TSA officer who had

been working at that station that they needed to ensure the

                                 9
drawers were locked before leaving their stations.      ECF No. 90-7,

PageID # 601.    Lopez says that Sandowski blamed Lopez herself for

having left the drawer unsecured.      See ECF No. 90-13, PageID #

677.

            On multiple occasions, Sandowski has said that it was

Lopez who unlocked the drawer in the first place.      See ECF No.

90-5, PageID # 527; ECF No. 90-7, PageID # 551-53; ECF No. 90-18,

PageID # 705.    At other times, Sandowski has stated that the

drawer was locked before he left.      ECF No. 90-5, PageID # 527;

ECF No. 90-18, PageID # 706.

                 3.    Sandowski Accuses his Supervisor of Assault.

            On August 11, 2006, Sandowski allegedly arrived at the

TSA office two minutes late for a shift that was scheduled to

begin at 5:45 p.m.    ECF No. 90-14, PageID # 679; see also ECF No.

90-7, PageID # 556.    Sandowski signed in at 5:45 p.m.    ECF No.

90-14, PageID # 679.    Although Sandowski claimed that he had

arrived early and had been in the restroom, he admitted that he

did not tell his supervisors that.      ECF No. 90-7, PageID # 555-

58.    Lopez informed him that he needed to sign in at 5:47 p.m.,

when he actually arrived.    ECF No. 90-14, PageID # 679.

Sandowski left the office without responding, but returned a few

minutes later.    ECF No. 90-14, PageID # 679.

            Sandowski and his supervisors provided dramatically

different accounts of what happened next.      According to


                                  10
Sandowski, when he reentered the office, Rolefson and Lopez were

“out of control” and were yelling at each other.      ECF No. 90-5,

PageID # 528.    When Rolefson and Lopez noticed him, they

allegedly began screaming at him because he had arrived late.

ECF No. 90-5, PageID # 528-29.    Sandowski also claimed that Lopez

pushed him several times and prevented him from leaving the TSA

office.    ECF No. 90-5, PageID # 529.

            Rolefson and Lopez, on the other hand, both testified

that when Sandowski returned to the office, they calmly asked him

to change his sign-in time to 5:47 p.m.      Sandowski allegedly

became agitated, accused Rolefson and Lopez of harassment and

discrimination, and attempted to call various TSA officials to

complain.    ECF No. 90-7, PageID # 592, 605; ECF No. 90-14, PageID

# 679-80; ECF No. 90-15, PageID # 683-84.       Rolefson and Lopez

both denied that Lopez assaulted Sandowski or prevented him from

leaving the TSA office.    ECF No. 90-7, PageID # 592-95, 602-06;

ECF No. 90-14, PageID # 679-80; ECF No. 90-15, PageID # 683-84.

            That evening, Sandowski called Rolefson and Lopez’s

superior, Tadaki, to report the incident.      ECF No. 90-8, PageID #

640.    Sandowski told Tadaki that Lopez had pushed him; he asked

to stay home the next day.    ECF No. 90-8, PageID # 640-41.

According to Sandowski, Tadaki responded by telling him to stay

home.    ECF No. 90-5, PageID # 528.     Sandowski maintains that,

during their conversation, he was “led to believe” that he was


                                 11
being placed on administrative leave.    ECF No. 90-5, PageID #

528.   Tadaki, on the other hand, testified before a hearing

officer that he directed Sandowski to go to work, but told

Sandowski he would call Rolefson to find out what had happened.

ECF No. 90-8, PageID # 641.

           When Tadaki called Rolefson, he received “a completely

different version of what happened.”     ECF No. 90-8, PageID # 641.

Rolefson told Tadaki he had not seen Lopez push Sandowski.      ECF

No. 90-8, PageID # 641.    Tadaki believed Rolefson.   ECF No. 90-8,

PageID # 643.   He felt that Rolefson was a “real straight

shooter” who would “tell [it] like it is.”    ECF No. 90-8, PageID

# 643.

           The next morning, at 9 a.m., Tadaki received another

call from Sandowski.   ECF No. 90-16, PageID # 687. Sandowski had

apparently told Rolefson that he had Tadaki’s permission to stay

home from work, and Sandowksi repeated that conversation to

Tadaki.   ECF No. 90-16, PageID # 687.   Tadaki told Sandowski that

he had said no such thing.    ECF No. 90-16, PageID # 687.   Tadaki

then told Sandowski that while he could not authorize

administrative leave, “a vacation leave was appropriate.”    ECF

No. 90-16, PageID # 687.

           On August 15 and 16, 2006, Tadaki contacted six other

individuals who had been working at the Lanai airport when

Sandowski claimed that Lopez assaulted him.    ECF No. 90-16,


                                 12
PageID # 688-89.       None of those individuals could corroborate

Sandowski’s claims.       ECF No. 90-16, PageID # 689.   Five of those

six individuals were not in the vicinity of the TSA offices when

the incident allegedly occurred.         See ECF No. 90-16, PageID #

689.    The one possible exception, John Dela Cruz, told Tadaki

that he was “within hearing distance” of the TSA office but “did

not hear any altercation between the parties involved.”        ECF No.

90-16, PageID # 689.

                  4.     Sandowski’s Termination.

            After he finished his investigation, Tadaki decided to

fire Sandowski.    ECF No. 90-8, PageID # 643.      Tadaki says that

Sandowski was “very disruptive” and had “a problem with [his]

attitude towards the supervisors.”        ECF No. 90-8, PageID # 651-

52.    Tadaki also says he believed that Sandowski lacked

credibility because his version of events had repeatedly been

contradicted by other TSA employees.        ECF No. 90-8, PageID # 651-

52.

            On several occasions, Tadaki has stated that when he

made the decision to terminate Sandowski, he did not know about

Sandowski’s prior employment discrimination complaint.        For

instance, Tadaki filed a sworn statement in response to questions

submitted by an investigator from TSA’s Office of Civil Rights

and Liberties.    One of those questions was “[a]re you aware of

him having prior EEO activity (the filing of a previous complaint


                                    13
apart from the instant complaint)?”    ECF No. 90-17, PageID # 692.

Tadaki responded that he “did not know that [Sandowski] had prior

EEO activity.”   ECF No. 90-17, PageID # 692.   Later, at a hearing

before an administrative judge, TSA’s attorney asked Tadaki

whether he took Sandowski’s “prior EEO activity” into account

when he fired him.   ECF No. 90-8, PageID # 653.   Tadaki responded

that he “didn’t know about that.”    ECF No. 90-8, PageID # 653.

          On August 30, 2006, Tadaki sent Sandowski official

notice of his termination.   ECF No. 90-9, PageID # 659.   The

notice cited seven bases for Tadaki’s decision, and the court

summarizes the allegations here:

     1) Sandowski submitted an incorrect time sheet for July 14,
     2006, and he disregarded an order to correct it.

     2) Sandowski submitted an incorrect time sheet for July 23,
     2006, and he disregarded an order to correct it.

     3) On August 10, 2006, Sandowski failed to secure a drawer
     containing sensitive information, and when his supervisor
     reminded him to secure the area, he responded in an
     unprofessional manner.

     4) On August 11, 2006, Sandowski reported for his 5:45 p.m.
     shift at 5:47 p.m. but signed in at 5:45 even though Lopez
     directed him to sign in at 5:47. When Rolefson also
     directed him to sign in at 5:47, Sandowski became irate and
     started yelling at his supervisors.

     5) Sandowski submitted an incorrect time sheet for August 4,
     2006, and he disregarded an order to correct it.

     6) On August 12, 2006, Sandowski told Rolefson that Tadaki
     had placed him on administrative leave when Tadaki had
     actually told him to report for work.




                                14
     7) On August 13, 2006, Sandowski submitted a report
     indicating that Lopez pushed him when he knew that was not
     true.

ECF No. 90-9, PageID # 659-60.

           On January 12, 2007, Sandowski filed a second

employment discrimination complaint with the internal office

handling such matters.    ECF No. 90-25, PageID # 757.   His

allegations focused on his time sheet for July 14, 2006, and his

termination.    ECF No. 90-25, PageID # 757.   On January 11, 2016,

an administrative judge concluded that Sandowski had failed to

prove that he was discriminated against as he had alleged in his

internal complaint.    ECF No. 90-27, PageID # 770.   On January 28,

2016, the DHS Office for Civil Rights and Civil Liberties issued

a “final order” that implemented that decision.      ECF No. 90-27,

PageID # 770.    On February 29, 2016, Sandowski appealed the DHS

“final order” to the Equal Employment Opportunity Commission.6

ECF No. 1, PageID # 10.    The EEOC affirmed the DHS order on July

7, 2017.   ECF No. 1, PageID # 22.    On September 19, 2017,

Sandowski timely filed this action.     ECF No. 1.

           C.    Prior Proceedings.

           This court previously dismissed certain claims but gave

Sandowski leave to file an Amended Complaint.     ECF No. 54.



     6
       When a Title VII claim is brought by an employee of a
federal executive agency and the agency issues a final order, the
employee may seek review by the EEOC in a process outlined in 29
C.F.R. § 1614.403.

                                 15
Sandowski filed his Amended Complaint on October 12, 2018.         ECF

No. 62.   Thereafter, the parties stipulated to the dismissal of a

number of claims.   See ECF Nos. 71 and 88.    Dismissed are an age

discrimination claim (First Cause of Action), state statutory

claims included in the Third and Fourth Causes of Action, and the

first of two claims labeled the “Fifth Cause of Action,” which

asserted claims of negligent supervision, training, and

retention.   That leaves in issue on the present motion a Title

VII claim of racial discrimination (Second Cause of Action), a

Title VII claim of retaliation (Third Cause of Action), a Title

VII claim of religious discrimination (Fourth Cause of Action),

and a claim of intentional or negligent infliction of emotional

distress (the second “Fifth Cause of Action”).

III.      STANDARDS OF REVIEW.

          A.    Rule 12(b)(1) Standard.

          Under Rule 12(b)(1) of the Federal Rules of Civil

Procedure, a complaint may be dismissed for lack of subject

matter jurisdiction.   An attack on subject matter jurisdiction

“may be facial or factual.”   Safe Air for Everyone v. Meyer, 373

F.3d 1035, 1039 (9th Cir. 2004).      A facial attack asserts that

“the allegations contained in a complaint are insufficient on

their face to invoke federal jurisdiction.”      Id.   A factual

attack, on the other hand, “disputes the truth of the allegations




                                 16
that, by themselves, would otherwise invoke federal

jurisdiction.”      Id.

            If the moving party makes a facial challenge, the

court’s inquiry is “confin[ed] . . . to allegations in the

complaint.”      Savage v. Glendale Union High Sch., 343 F.3d 1036,

1039 n.2 (9th Cir. 2003).      Those allegations are taken by the

court as true.      Courthouse News Serv. v. Planet, 750 F.3d 776,

780 (9th Cir. 2014).      On the other hand, if the moving party

makes a factual challenge, the court may consider evidence beyond

the complaint and “need not presume the truthfulness of the

plaintiff’s allegations.”      Safe Air, 373 F.3d at 1039.    “Once the

moving party has converted the motion to dismiss into a factual

motion by presenting affidavits or other evidence properly

brought before the court, the party opposing the motion must

furnish affidavits or other evidence necessary to satisfy its

burden of establishing subject matter jurisdiction.”         Id.

(quoting Savage, 343 F.3d at 1039 n.2) (internal quotation marks

omitted).

            B.     Summary Judgment Standard.

            Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment shall be granted when “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”      Fed. R. Civ.

P. 56(a); accord Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134


                                   17
(9th Cir. 2000).    The movants must support their position

concerning whether a material fact is genuinely disputed by

either “citing to particular parts of materials in the record,

including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including

those made for the purposes of the motion only), admissions,

interrogatory answers, or other materials”; or “showing that the

materials cited do not establish the absence or presence of a

genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.”     Fed. R. Civ. P. 56(c).

One of the principal purposes of summary judgment is to identify

and dispose of factually unsupported claims and defenses.

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).

          Summary judgment must be granted against a party that

fails to demonstrate facts to establish what will be an essential

element at trial.    See id. at 323.   A moving party without the

ultimate burden of persuasion at trial--usually, but not always,

the defendant--has both the initial burden of production and the

ultimate burden of persuasion on a motion for summary judgment.

Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

(9th Cir. 2000).

          The burden initially falls on the moving party to

identify for the court those “portions of the materials on file

that it believes demonstrate the absence of any genuine issue of


                                 18
material fact.”     T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing Celotex Corp.,

477 U.S. at 323).    “When the moving party has carried its burden

under Rule 56(c), its opponent must do more than simply show that

there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (footnote omitted).

            The nonmoving party may not rely on the mere

allegations in the pleadings and instead must set forth specific

facts showing that there is a genuine issue for trial.     T.W.

Elec. Serv., 809 F.2d at 630.    At least some “‘significant

probative evidence tending to support the complaint’” must be

produced.    Id. (quoting First Nat’l Bank of Ariz. v. Cities Serv.

Co., 391 U.S. 253, 290 (1968)); see also Addisu, 198 F.3d at 1134

(“A scintilla of evidence or evidence that is merely colorable or

not significantly probative does not present a genuine issue of

material fact.”).

            In adjudicating summary judgment motions, the court

must view all evidence and inferences in the light most favorable

to the nonmoving party.     T.W. Elec. Serv., 809 F.2d at 630-31.

Inferences may be drawn from underlying facts not in dispute, as

well as from disputed facts that the judge is required to resolve

in favor of the nonmoving party.       Id.




                                  19
IV.            ANALYSIS.

               A.     This Court Dismisses Sandowski’s Fifth Cause of
                      Action For Lack of Jurisdiction.

               In his Fifth Cause of Action, Sandowski alleges that,

by discriminating against him, TSA intentionally or negligently

caused him to suffer emotional distress.         ECF No. 62, PageID #

365.       The Fifth Cause of Action thus asserts a tort claim.

               DHS argues that, even if this claim is not preempted by

the Civil Service Reform Act of 1978, Sandowski has failed to

comply with the exhaustion requirements in the Federal Tort

Claims Act.         ECF No. 89-1, PageID # 488-89.   DHS therefore moves

to dismiss this claim under Federal Rule of Civil Procedure

12(b)(1) on the ground that this court lacks subject matter

jurisdiction.         Sandowski does not dispute DHS’s assertion that

the Fifth Cause of Action cannot survive as a separate claim.7

ECF No. 100, PageID # 870.

               If Sandowski has not complied with the jurisdictional

requirements of the FTCA, his Fifth Cause of Action is barred by

       7
       As Sandowski argues, see ECF No. 100, PageID # 870, if he
prevails on his Title VII claims and shows that DHS “engaged in
unlawful intentional discrimination,” he may be entitled to
damages for emotional distress. 42 U.S.C. § 1981a(a)(1), (b)(3);
see also Ahlmeyer v. Nevada Sys. of Higher Educ., 555 F.3d 1051,
1059 (9th Cir. 2009) (“the Civil Rights Act of 1991 made
available compensatory damages for emotional pain and suffering .
. . under Title VII”). In his complaint, however, Sandowski
asserted a separate claim for “Intentional and/or negligent
infliction of emotional distress.” ECF No. 62, PageID # 365. As
discussed below, the court does not have jurisdiction over that
tort claim.

                                      20
the doctrine of sovereign immunity.    Sandowski has sued the

Secretary of the Department of Homeland Security in his official

capacity.   See generally Lewis v. Clarke, 137 S. Ct. 1285, 1290

(2017) (“In an official-capacity claim, the relief sought is only

nominally against the official and in fact is against the

official’s office[.]”).    The real party in interest on an FTCA

claim is the United States, see id., which is immune from suit

unless it expressly waives its sovereign immunity.    United States

v. Testan, 424 U.S. 392, 399 (1976).    In the absence of such a

waiver, federal courts do not have jurisdiction over an action

against the United States.    Vacek v. U.S. Postal Serv., 447 F.3d

1248, 1250 (9th Cir. 2006); see also Jerves v. United States, 966

F.2d 517, 521 (9th Cir. 1992) (affirming a dismissal for lack of

subject matter jurisdiction when a plaintiff filed suit without

complying with the FTCA requirement that a federal agency have

conclusively denied a claim or that six months have elapsed

without final agency disposition of the claim).

            The FTCA “waives the United States’ sovereign immunity

for actions in tort.”8    Cadwalder v. United States, 45 F.3d 297,


     8
       Sandowski’s FTCA claim should have named the United
States rather than McAleenan. See Kennedy v. U.S. Postal Serv.,
145 F.3d 1077, 1078 (9th Cir. 1998) (“[T]he United States is the
only proper party defendant in an FTCA action[.]”). This defect
could be cured by amending the complaint to substitute the United
States as a defendant, see id., but such an amendment would be
futile because Sandowski has failed to comply with the FTCA’s
exhaustion requirements.

                                 21
300 (9th Cir. 1995).       To bring a claim under the FTCA, a

plaintiff must “have first presented the claim to the appropriate

Federal agency[.]”       Brady v. United States, 211 F.3d 499, 502

(9th Cir. 2000) (quoting 28 U.S.C. § 2675(a)).

               Sandowski has not complied with that FTCA

jurisdictional requirement.       Sherry Johnson, the TSA employee

responsible for responding to FTCA claims filed against TSA,

submitted a declaration stating that TSA had not received “any

administrative claim filed by or on behalf of Richard J.

Sandowski at any time from 2006 to the present.”         ECF No. 90-4,

PageID # 522.       Sandowski has not presented any evidence

contradicting that declaration.9         It is therefore undisputed that

Sandowski did not file an FTCA administrative claim after 2006,

the year that events that might have caused emotional distress

occurred.       See ECF No. 62, PageID # 365.    Moreover, Sandowski has

never argued that he filed an FTCA administrative claim before

2006.       This court therefore concludes that undisputed evidence

shows that Sandowski has never filed an FTCA claim with TSA.10


        9
       The Ninth Circuit has held that the filing of an
administrative claim must be “affirmatively alleged in the
complaint.” Gillespie v. Civiletti, 629 F.2d 637, 640 (9th Cir.
1980). The Amended Complaint contains no such allegations.
     10
       Although it is not clear from Sandowski’s complaint when
his emotional distress claims accrued, the court notes that by
the time this lawsuit was filed in 2017, it was almost certainly
too late for Sandowski to file an administrative claim. The
relevant statute of limitations states that an FTCA claim must be
“presented in writing to the appropriate Federal agency within

                                    22
           Because Sandowski does not meet the FTCA’s

jurisdictional requirement, the doctrine of sovereign immunity

deprives this court of jurisdiction over Sandowski’s Fifth Cause

of Action.      Brady, 211 F.3d at 502-03.   Accordingly, this court

grants the motion to dismiss that claim under Rule 12(b)(1).

           B.      DHS is Entitled to Summary Judgment on Sandowski’s
                   Second Cause of Action.

           In his Second Cause of Action, Sandowski contends that

TSA fired him because of his race.      See ECF No. 100, PageID #

883.   That claim is not supported by any evidence in the record.

           Usually, claims of racial discrimination are subject to

the burden-shifting framework established by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).       A

plaintiff, however, can “establish a prima facie case of

disparate treatment without satisfying the McDonnell Douglas

test, if she provides evidence suggesting that the employment

decision was based on a discriminatory criterion[.]”       Cordova v.

State Farm Ins. Co., 124 F.3d 1145, 1148 (9th Cir. 1997)

(quotation marks omitted).     That evidence can include comments

that betray racial animus.      Id. at 1148-49.   Sandowski contends

that such comments were made here.      ECF No. 100, PageID # 833.

           Derogatory comments, however, are only evidence of

discrimination if they were made by the decisionmaker, or at



two years after such claim accrues.”      28 U.S.C. § 2401(b).

                                   23
least relate to the decision.    See Vasquez v. Cty. of Los

Angeles, 349 F.3d 634, 640 (9th Cir. 2003) (“The only evidence

Vasquez offers are the remarks of Berglund.     However, Berglund

was not the decisionmaker, and Vasquez has offered no evidence of

discriminatory remarks made by Leeds.”); DeHorney v. Bank of Am.

Nat. Tr. & Sav. Ass'n, 879 F.2d 459, 468 (9th Cir. 1989)

(affirming grant of summary judgment because the plaintiff

“failed to establish a nexus between the alleged racial slur and

the decision to terminate”).    “When a discriminatory statement is

made by a [nondecisionmaker], a plaintiff ‘must show a nexus

between the discriminatory remarks and the subsequent employment

decisions’ that adversely affected him.”      Ajwani v. Hanmi Bank,

2016 WL 3901773, at *4 (C.D. Cal. July 18, 2016) (quoting

Vazquez, 349 F.3d at 640) (brackets omitted); see also Mayes v.

WinCo Holdings, Inc., 846 F.3d 1274, 1281 (9th Cir. 2017)

(comments of nondecisionmaker can demonstrate discriminatory

animus if that individual influenced the decision to fire the

plaintiff).

          Here, the comments that allegedly betray racial animus

were made by Sandowski’s former supervisor, Marc Miyakawa, who

allegedly told Sandowski that he did not like working with him

because Sandowski was Caucasian.      See ECF No. 90-5, PageID # 531.

There is no evidence that suggests that Miyakawa played a role in

Sandowski’s termination.   Nor is there evidence that Tadaki knew


                                 24
about this.     At most, the record shows that after a meeting at

which Miyakawa allegedly made one of the comments, Sandowski

asked Tadaki for a copy of a specific form referred to during the

meeting.   Nothing suggests that Sandowski and Tadaki discussed

Miyakawa’s alleged comments about Sandowski’s race.     Therefore,

even if Miyakawa made the alleged comments, nothing indicates

that Sandowski was terminated because of racial animus.     Ajwani,

2016 WL 3901773, at *4.     This court grants the motion for summary

judgment on Sandowski’s Second Cause of Action.

           C.     Questions of Fact Exist Regarding Sandowski’s
                  Third Cause of Action.

           In his Third Cause of Action, Sandowski claims that,

after he pursued his first complaint with TSA’s Office of Civil

Rights and Liberties, his superiors retaliated by firing him.

Two different theories of retaliation are available to Sandowski.

This court first examines whether the record suggests that Tadaki

decided to fire Sandowski because of his protected activity

relating to alleged religious discrimination.     This court next

examines whether Rolefson, Sandowski’s immediate supervisor,

caused Tadaki to fire him because of that protected activity.

With respect to both theories, genuine issues of material fact

preclude summary judgment.




                                  25
                1.   A Genuine Issue of Material Fact Exists as to
                     whether Tadaki Retaliated Against Sandowski
                     by Firing Him.

          Sandowski’s first theory is that Tadaki retaliated

against him by firing him.    The McDonnell Douglas system of

shifting burdens applies to that theory.    Bergene v. Salt River

Project Agr. Imp. & Power Dist., 272 F.3d 1136, 1140 (9th Cir.

2001).   Under McDonnell Douglas, “the plaintiff bears the initial

burden to establish a prima facie case of [retaliation].”       Noyes

v. Kelly Servs., 488 F.3d 1163, 1168 (9th Cir. 2007); see also

Bergene, 272 F.3d at 1140-41.    “If the plaintiff succeeds in

showing a prima facie case, the burden then shifts to the

defendant to articulate a ‘legitimate, nondiscriminatory reason’

for its employment decision.”    Noyes, 488 F.3d at 1168; see also

Bergene, 272 F.3d at 1141.    “Should the defendant carry its

burden, the burden then shifts back to the plaintiff to raise a

triable issue of fact that the defendant’s proffered reason was a

pretext for [retaliation].”     Noyes, 488 F.3d at 1168; see also

Bergene, 272 F.3d at 1141.

          To establish a prima facie case, a plaintiff must

demonstrate (1) “that he or she was engaged in protected

activity,” (2) “that he or she suffered an adverse action,” and

(3) “that there was a causal link between the two.”     T.B. ex rel.

Brenneise v. San Diego Unified Sch. Dist., 806 F.3d 451, 473 (9th

Cir. 2015) (quotation marks omitted).    To establish the requisite

                                  26
causal link, a plaintiff must show that “his or her protected

activity was a but-for cause of the alleged adverse action by the

employer.”   Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338,

362 (2013); T.B., 806 F.3d at 473.    Ultimately, on summary

judgment, “[t]he requisite degree of proof necessary to establish

a prima facie case . . . is minimal and does not even need to

rise to the level of a preponderance of the evidence.”    Wallis v.

J.R. Simplot Co., 26 F.3d 885, 889 (9th Cir. 1994).

          It is undisputed that Sandowski satisfies the first two

elements of his prima facie case.    DHS, however, contends that

Sandowski cannot establish a causal link between having engaged

in protected activity and having suffered an adverse action. ECF

No. 89-1, PageID # 496-98.   It was Tadaki who made the decision

to fire Sandowski, and, to establish causation, Sandowski must

show that his protected activity caused that decision.    See

generally Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054,

1063 (9th Cir. 2002) (plaintiff must establish that the

decisionmaker subjectively intended to retaliate).

          DHS contends that Sandowski cannot make that showing

for two reasons.   First, Sandowski’s protected activity allegedly

could not have caused Tadaki to fire him because Tadaki did not

even know about it.   ECF No. 89-1, PageID # 497-98.   In support

of that assertion, DHS cites Tadaki’s assertions that he was




                                27
unaware of Sandowski’s prior protected activity.    ECF No. 89-1,

PageID # 497-98.

           That argument fails to account for the agency

counselor’s report on his informal attempt to resolve Sandowski’s

grievances about alleged religious discrimination.    According to

the report, Tadaki himself responded to those grievances.      ECF

No. 90-19, PageID # 714.    To respond, Tadaki had to have known

that Sandowski had contacted an agency counselor with a

discrimination concern.    That contact, standing alone, was

protected activity.   Hashimoto v. Dalton, 118 F.3d 671, 680 (9th

Cir. 1997).

           Second, DHS maintains that even if Tadaki knew about

Sandowski’s protected activity, Sandowski does not demonstrate

that Tadaki fired him because of it.    ECF No. 89-1, PageID # 496-

97.   In retaliation cases, the timing of an employee’s

termination frequently contributes to an inference of causation.

Here, a reasonable juror could infer that Tadaki learned about

Sandowski’s protected activity in late 2005, when he was

contacted by the agency counselor.    ECF No. 90-19, PageID # 713-

15.   Sandowski was fired in August 2006, approximately 10 months

later.

           This court has recognized that “[a] temporal distance

of several months makes a causal link more difficult to prove[.]”

Jinadasa v. Brigham Young Univ. Hawaii, 2016 WL 6645767, at *14


                                 28
(D. Haw. Nov. 9, 2016) (quotation marks omitted).   Nevertheless,

“there is no ‘bright line’ rule providing that any particular

period is always too long or always short enough to support an

inference” of causation.”   Id. (citing Coszalter v. City of

Salem, 320 F.3d 968, 977-78 (9th Cir. 2003)).   Indeed, the Ninth

Circuit has held that similar time periods can provide some

support for an inference of causation.   See Coszalter, 320 F.3d

at 977 (“Depending on the circumstances, three to eight months is

easily within a time range that can support an inference of

retaliation.”); Allen v. Iranon, 283 F.3d 1070, 1078 (9th Cir.

2002) (“an eleven-month gap in time is within the range that has

been found to support an inference that an employment decision

was retaliatory”).

           While the lapse in time does not preclude an inference

of causation, Sandowski must adduce “additional evidence” to

prevail.   Coszalter, 320 F.3d at 977; see also Farrell v.

Planters Lifesavers Co., 206 F.3d 271, 280 (3d Cir. 2000)

(“timing plus other evidence may be an appropriate test where the

temporal proximity is not so close as to be ‘unduly

suggestive’”).   Additional evidence may be in the form of a

showing that “his employer’s proffered explanations for the

adverse employment action were false and pre-textual.”

Coszalter, 320 F.3d at 977; see also Farrell, 206 F.3d at 281

(noting that causation may be shown if “the employer gave


                                29
inconsistent reasons for terminating the employee”).     As the

Supreme Court has explained, “[p]roof that the defendant’s

explanation is unworthy of credence” can constitute “quite

persuasive” evidence of unlawful conduct.      Reeves v. Sanderson

Plumbing Prod., Inc., 530 U.S. 133, 147 (2000).     Under those

circumstances, a juror could infer that “the employer is

dissembling to cover up a discriminatory purpose.”      Id.

           Although the court is certainly not finding here that

Tadaki lied about why he fired Sandowski, a reasonable juror

faced with the evidence now before this court might conclude that

Tadaki did indeed lie.    Tadaki says that one of the reasons he

fired Sandowski was that Sandowski had disobeyed an order by

missing work on August 12, 2006.      ECF No. 90-8, PageID # 641; ECF

No. 90-9, PageID # 660.    According to Sandowski, however, Tadaki

did in fact tell him to stay home.     ECF No. 90-5, PageID # 528.

A genuine dispute exists as to whether Tadaki honestly believed

that Sandowski had disobeyed his order.

           There is also a genuine dispute over whether Tadaki

lied about his knowledge of Sandowski’s protected activity.       In

the hearing before the administrative judge, Tadaki was asked if

he had taken Sandowski’s “prior EEO activity” into account when

he decided to terminate him.    ECF No. 90-8, PageID # 653.   Tadaki

responded that he “didn’t know about that.”     ECF No. 90-8, PageID

# 653.   The reference to Sandowski’s “prior EEO activity” might


                                 30
have encompassed Sandowski’s meetings with the agency counselor.

If that is so, Tadaki plainly did know about those meetings.      ECF

No. 90-19, PageID # 714.

            DHS argues that Tadaki “qualified his answer” because,

in response to a question about whether he knew that Sandowski

had filed a formal complaint, Tadaki acknowledged that Sandowski

had said that he was “going to file a complaint with the EEO,

OCR, the ombudsman, and so forth.”    ECF No. 90-8, PageID # 653-

54.    That appears to be a reference to Sandowski’s assertions

that he wanted to file a formal complaint concerning Lopez’s

alleged physical assault with TSA’s Office of Civil Rights and

Liberties or the TSA’s Ombudsman.     See ECF No. 90-15, PageID #

683, ECF No. 90-16, PageID # 687-88.    Interpreted in that light,

Tadaki’s subsequent response does not demonstrate that he was

candid about his knowledge of Sandowski’s meetings with the

agency counselor.

            DHS also maintains that Tadaki would have interpreted

the question about Sandowski’s “prior EEO activity” narrowly

because of how that term was defined in a series of written

questions submitted by a TSA investigator.    ECF No. 111, PageID #

957.    In those questions, the investigator asked whether Tadaki

was “aware of him having prior EEO activity (the filing of a

previous complaint apart from the instant complaint).” ECF No.

90-17, PageID # 692.    The question asked by the government


                                 31
attorney at the subsequent hearing, however, was not similarly

limited.   That question could be construed as asking whether

Tadaki knew about any prior protected activity.11    ECF No. 90-8,

PageID # 653.

           Thus, as DHS itself concedes, it is not clear what

Tadaki meant when he testified that he did not know about

Sandowski’s prior protected activity.   ECF No. 111, PageID # 957.

Resolving that ambiguity is the role of the jury.     Tadaki may say

at trial that his reference to not knowing “about that” only

referred to not knowing about Sandowski’s formal agency

complaint, but the present record would permit a juror to find

that Tadaki meant more than that.    If Tadaki did lie, that might

have been an attempt to conceal a connection between Sandowski’s

prior protected activity and his termination.12     See Reeves, 530

U.S. at 147 (“[T]he factfinder is entitled to consider a party’s


     11
       Indeed, in its reply brief, DHS argues that Sandowski’s
contact with the agency’s counselor was the pertinent protected
activity. ECF No. 102, PageID # 905 (“[I]t is undisputed that
the predicate EEO protected activity occurred on August 31, 2005
when Plaintiff made initial contact with the EEO Counselor[.]”).
     12
        A plaintiff cannot rely solely on evidence that the
employer is “dissembling” to prevail on a Title VII claim.
Instead, he must point to some evidence connecting the deceptive
conduct to the alleged discrimination. Cf. Reeves, 530 U.S. at
148 (holding that, in a racial discrimination case, evidence of
deception, when combined with other evidence, may establish
discrimination). Here, both the timing of Sandowski’s
termination and some evidence supporting an inference that Tadaki
was not entirely honest about his knowledge of Sandowski’s
protected activity could permit a juror to draw the requisite
connection.

                                32
dishonesty about a material fact as affirmative evidence of

guilt.” (quotation marks omitted)).

          In sum, a genuine dispute exists over whether some of

the reasons Tadaki gave for terminating Sandowski were false.

Such possible inaccuracies, when combined with the temporal

proximity between Sandowski’s protected activity and his

termination, permit an inference that Tadaki terminated Sandowski

because of that activity.    See Coszalter, 320 F.3d at 977-79.

Sandowski has made the minimal showing required to establish a

prima facie case.

          Under McDonnell Douglas, the burden shifts to Tadaki to

articulate a legitimate, nondiscriminatory reason for Sandowski’s

termination.    See Bergene, 272 F.3d at 1141.   Tadaki has stated

that he fired Sandowski because he was insubordinate and clashed

with his supervisors.    ECF No. 90-8, PageID # 651-52; ECF No.

90-9, PageID # 659-60.    Accepting for the purposes of this

discussion that that qualifies as a legitimate, nondiscriminatory

reason, this court looks to Sandowski to demonstrate that

Tadaki’s articulated reasons are mere pretext.     See Bergene, 272

F.3d at 1141.

          The Ninth Circuit has held that circumstantial evidence

of pretext must be “specific” and “substantial.”     France v.

Johnson, 795 F.3d 1170, 1175 (9th Cir. 2015).     This standard,

however, “is tempered by our observation that a plaintiff’s


                                 33
burden to raise a triable issue of pretext is hardly an onerous

one.”   Id. (quotation marks omitted).   Here, the evidence

establishing pretext is both specific and substantial.

           Tadaki’s formal notice of termination informed

Sandowski that he was being terminated for seven different

infractions.   ECF No. 90-9, PageID # 659-60.   To establish

pretext, Sandowksi must show that Tadaki did not “honestly

believ[e]” that he fired Sandowski for those seven reasons.

Villiarimo, 281 F.3d at 1063.   Sandowski can do so “by showing

that the employer’s proffered explanation is unworthy of credence

because it is internally inconsistent or otherwise not

believable[.]”   Mayes, 846 F.3d at 1280.

           Sandowski has called into question at least one of

those seven reasons.   As discussed above, a genuine dispute

exists concerning whether Tadaki honestly believed that he told

Sandowski to attend work on August 12, 2006.    Moreover, the

agency counselor’s report also calls Tadaki’s credibility into

question because it creates a dispute over whether Tadaki lied

when he claimed that he was unaware of Sandowski’s prior

protected activity.

           Sandowski does not offer evidence that directly

challenges the other six reasons Tadaki gave for terminating him.

The Ninth Circuit, however, has held that once the evidence

demonstrates that one of an employer’s proffered reasons is


                                34
pretextual, “[a] reasonable fact finder could also find that

[such] a pretextual explanation . . . casts doubt on other

explanations that, standing alone, might appear to be true.”

Coszalter, 320 F.3d at 978.     A reasonable juror could reach the

same conclusion here.13

             DHS nevertheless contends that this case is analogous

to Villarimo, in which the Ninth Circuit affirmed a grant of

summary judgment because the plaintiff failed to establish

pretext.     In Villarimo, the plaintiff, a ramp supervisor at an

airport, was present when an airplane sustained damage.       281 F.3d

at 1058.     During the subsequent investigation, the plaintiff took

responsibility for the damage, apparently to protect a

subordinate, but three other witnesses contradicted her version

of events.     Id.   Her employer terminated her for lying.   Id. at

1059.     While the plaintiff contended that she was terminated

because of her gender, the Ninth Circuit held that she could not

establish pretext because no evidence showed that the company’s

security director, who conducted the investigation, did not



     13
        DHS contends that Coszalter is distinguishable because
the evidence establishing pretext in that case included evidence
that an arbitrator ruled that the defendant inconsistently
applied one of the policies it relied on. ECF No. 111, PageID #
962; see also Coszalter, 320 F.3d at 978. The Ninth Circuit’s
decision, however, did not depend on the nature or the quality of
the evidence at issue. The court simply held that, as in this
case, the evidence would permit a finder of fact to determine
that one of the stated rationales for the plaintiff’s termination
was pretext.

                                   35
“honestly believe” the three other witnesses.     Id. at 1059, 1063.

In short, there was no evidence that any decisionmaker was

untruthful.

          Here, Sandowski has pointed to evidence that could call

into question Tadaki’s credibility, and it was Tadaki who decided

to fire him.   A reasonable juror who concluded that Tadaki lacked

credibility could deem the reasons he gave for Sandowski’s

termination to be mere pretext.    See id.   This court concludes

that material questions remain as to whether Tadaki fired

Sandowski in retaliation for his prior protected activity.

                2.   A Genuine Issue of Material Fact Exists as to
                     whether Rolefson Retaliated Against Sandowski
                     by Causing Tadaki to Fire Him.

          Sandowski could also conceivably succeed on his

retaliation claim by demonstrating that Rolefson retaliated

against him by submitting false reports, and that those reports

caused Tadaki to fire him.   Although Sandowski does not refer to

such a theory by name, the theory is often referred to as a

“cat’s paw” theory of liability.14     Acosta v. Brain, 910 F.3d

502, 514-15 (9th Cir. 2018).   To reiterate, to establish a prima

facie case of retaliation, Sandowski must show (1) that he was

engaged in protected activity, (2) that he suffered an adverse


     14
       The doctrine “derives its name from a fable, made famous
by La Fontaine, in which a monkey convinces an unwitting cat to
pull chestnuts from a hot fire.” EEOC v. BCI Coca-Cola Bottling
Co. of Los Angeles, 450 F.3d 476, 484 (10th Cir. 2006).

                                  36
action, and (3) that there was a causal link between the two.

See T.B., 806 F.3d at 473.    A plaintiff can use a cat’s paw

theory to establish the third element.    Zamora v. City of

Houston, 798 F.3d 326, 331 (5th Cir. 2015) (the “cat’s paw

analysis bear[s] on the third element, causation”).    By showing

that a supervisor retaliated against the plaintiff by causing

management to fire him, the plaintiff can demonstrate that his

termination was caused by protected activity.

           The parties agree that Sandowski establishes the first

two elements of his retaliation claim, leaving only causation in

dispute.   Under a cat’s paw theory,15 Sandowski must show that

(1) “a supervisor perform[ed] an act motivated by [retaliatory]

animus,” (2) that act was “intended by the supervisor to cause an

adverse employment action,” and (3) that act caused the adverse

employment action.   Staub v. Proctor Hosp., 562 U.S. 411, 422

(2011); see also Acosta, 910 F.3d at 515 (noting that Staub

endorsed the cat’s paw theory of liability).

           In analyzing the first element, courts frequently rely

on the same type of evidence that would demonstrate causation in

a direct retaliation claim.    Circumstantial evidence that a


     15
       If Sandowski can show that Rolefson retaliated by causing
Tadaki to fire him, he does not have to separately demonstrate
that TSA’s rationale for firing him was pretextual. By showing
that a biased supervisor caused management to fire an employee, a
plaintiff also establishes pretext. See France, 795 F.3d at
1176-77 (holding that a plaintiff can establish pretext through a
cat’s paw theory).

                                 37
supervisor harbored retaliatory animus (such as antagonistic

comments), when combined with evidence that the supervisor lied

to his superiors, is usually sufficient to demonstrate that the

supervisor intended to retaliate.     See, e.g., Morris v. McCarthy,

825 F.3d 658, 669-72 (D.C. Cir. 2016) (stating that this element

was shown by a supervisor’s discriminatory comments and false

report); McLean v. Delhaize Am. Distribution, LLC, 2019 WL

4046546, at *6 (D. Me. Aug. 27, 2019) (stating that retaliatory

intent was shown by a supervisor’s lie to superiors shortly after

the plaintiff engaged in protected activity).

            The record at least arguably includes both kinds of

evidence.    After Sandowski complained to the agency counselor,

Rolefson allegedly told him that “TSA Lanai is not for everyone,”

that he was “personally offended” by Sandowski’s complaint, and

that he found it “stressful.”    ECF No. 90-5, PageID # 531-33.    At

the same time, Sandowski received a negative performance review

and was repeatedly counseled for minor infractions.     See ECF No.

62, PageID # 358; ECF No. 74, PageID # 421; ECF No. 90-20, PageID

# 719.    That series of events could conceivably indicate

retaliatory intent.16   See Porter v. California Dep't of Corr.,


     16
        DHS maintains that these events do not support an
inference of retaliatory intent because they occurred several
months before Sandowski’s termination. ECF No. 111, PageID #
960. The Ninth Circuit, however, has recognized that “[f]or a
variety of reasons, some retaliators prefer to take their time:
They may wait until the victim is especially vulnerable or until
an especially hurtful action becomes possible. Or they may wait

                                 38
419 F.3d 885, 895 (9th Cir. 2005) (“circumstantial evidence of a

‘pattern of antagonism’ following the protected conduct can also

give rise to [an] inference” of retaliatory intent (quotation

marks omitted)).

            Sandowski’s statements also present a genuine factual

issue regarding whether Rolefson lied to Tadaki.    On multiple

occasions, Rolefson told Tadaki that Lopez had not pushed

Sandowski during the altercation of August 11, 2006.    ECF No. 90-

8, PageID # 641-42; ECF No. 90-15, PageID # 683-84.    Sandowski,

on the other hand, insists that Lopez pushed him in front of

Rolefson.   ECF No. 90-5, PageID # 529.   This dispute turns on

credibility, which is an issue for trial.    A reasonable juror who

believed Sandowski’s account and considered Rolefson’s conduct

after he learned about Sandowski’s protected activity might

conclude that Rolefson retaliated against Sandowski by attempting

to get him in trouble with his superiors.    See Morris, 825 F.3d

at 669-72; McLean, 2019 WL 4046546, at *6.

            Given the credibility issue related to whether Rolefson

lied to Tadaki, the second element of Sandowski’s cat’s paw claim

(that Rolefson intended to cause an adverse employment action)

also involves a disputed factual issue.    Evidence demonstrating



until they think the lapse of time disguises their true
motivation.” Coszalter, 320 F.3d at 978. A reasonable juror
could infer that Rolefson waited until he could credibly accuse
Sandowski of misconduct to retaliate.

                                 39
that Rolefson falsely accused Sandowski of misconduct also

demonstrates an intent to cause Sandowski’s termination.     Duncan

v. Johnson, 213 F. Supp. 3d 161, 193 (D.D.C. 2016) (“[B]ecause a

reasonable juror could infer that Andrews sent the memorandum to

ELR with the knowledge that some adverse action could follow, the

Court finds that plaintiff can just meet his burden under the

second prong of the Staub test.”); McCaulley v. Harvard Drug

Grp., LLC, 2015 WL 13729901, at *10 (N.D. Ala. Aug. 20, 2015)

(“Next, plaintiff must show that Christy Davis intended to cause

her termination.   The false report Davis submitted to Jonathan

Evans regarding plaintiff’s purported refusal to re-dip

pharmaceuticals demonstrates such an intent.”).

          DHS contends that the false report does not show that

Rolefson intended to cause an adverse employment action because

Rolefson only gave his account of what happened after Sandowski

accused Lopez of assault.   ECF No. 111, PageID # 960.

Irrespective of who initiated the investigation, however, a juror

who believed Sandowski could conclude that Rolefson’s statement

to Tadaki was false.   After considering Rolefson’s prior

statements expressing frustration with Sandowski’s complaint of

religious discrimination, a juror could also conclude that

Rolefson made that false statement because he was upset about

Sandowski’s religious discrimination complaint and saw an

opportunity to retaliate by causing Tadaki to fire Sandowski.


                                40
            Finally, there is also a genuine issue of material fact

as to the third element (causation) of Sandowski’s cat’s paw

claim.   Sandowski must show that Rolefson’s “influence with

[Tadaki was] strong enough to actually have caused the adverse

employment action.”    See Acosta, 910 F.3d at 515 (quoting Zamora,

798 F.3d at 331) (brackets omitted).    In Zamora, the Fifth

Circuit held that a jury could conclude that the plaintiff’s

biased supervisors caused his suspension because the lieutenant

who recommended suspending the plaintiff “relied heavily on the .

. . supervisors’ retaliatory statements[.]”      798 F.3d at 334.

            Similar evidence exists here.    When Sandowski and

Rolefson presented Tadaki with different accounts of what had

happened on August 11, 2006, Tadaki found Rolefson more credible.

He explained that Rolefson was “a real straight shooter” who

would “tell [it] like it is.”    ECF No. 90-8, PageID # 643.      About

a week later, after investigating the August 11 incident, Tadaki

decided to fire Sandowski because he was insubordinate and not

credible.    ECF No. 90-8, PageID # 649-50.    A reasonable juror

could conclude that Tadaki relied heavily on Rolefson’s account

of events, and that Rolefson’s influence caused Tadaki to fire

Sandowski.    See Zamora, 798 F.3d at 334.

            DHS relies on the Ninth Circuit’s decision in Poland v.

Chertoff, which held that “if an adverse employment action is the

consequence of an entirely independent investigation by an


                                 41
employer, the animus of the retaliating employee is not imputed

to the employer.”    494 F.3d 1174, 1183 (9th Cir. 2007).    The

Supreme Court, however, subsequently held that a “biased report

may remain a causal factor if the independent investigation takes

it into account without determining that the adverse action was,

apart from the supervisor’s recommendation, entirely justified.”

Staub, 562 U.S. at 421.     Poland’s holding may not have survived

Staub.   See Zamora, 798 F.3d at 334-35 & n.5 (rejecting a similar

argument based on Staub).    Here, the record would allow a

reasonable juror to conclude that Tadaki would not have fired

Sandowski without Rolefson’s report, making that report a but-for

cause of Sandowski’s termination.

           In any event, a juror could also find that Tadaki’s

investigation shed no additional light on the discrepancy between

Rolefson and Sandowski’s accounts.     DHS argues that the

investigation corroborated Rolefson’s version of events because

Lopez herself submitted a similar statement.     ECF No. 111, PageID

# 961.   Lopez unsurprisingly denied having pushed Sandowski.

Tadaki appears to have contacted Rolefson precisely because he

believed that Rolefson would provide an honest account of what

had happened.   See ECF No. 90-8, PageID # 643.    Lopez’s denial of

Sandowski’s accusations does not diminish the importance of

Rolefson’s report.




                                  42
             The other witnesses interviewed during the

investigation here essentially stated that they had not seen

Sandowski’s altercation with Lopez and Rolefson.      ECF No. 90-16,

PageID # 689.     DHS relies heavily on the account of John Dela

Cruz, who stated that he was in an adjacent room and did not hear

the incident.     ECF No. 111, PageID # 961.   That testimony did not

support any account of the dispute between Lopez and Sandowski.

Lopez and Sandowski both stated that shouting occurred, and

Rolefson similarly indicated that Sandowski was upset.      ECF No.

90-5, PageID # 528-29; ECF No. 90-14, PageID # 680; ECF No. 90-

15, PageID # 683.     Indeed, in Sandowski’s formal notice of

termination, Tadaki himself asserted that Sandowski shouted at

Lopez and Rolefson.     ECF No. 90-9, PageID # 660.   Dela Cruz’s

assertion that he did not hear anything would not have helped

Tadaki identify which of the competing versions of events was

true.     Although other minor details (such as Sandowski’s

proximity to Lopez as they worked after the alleged encounter)

may have provided some support for Rolefson’s version of events,

a reasonable juror could conclude that, irrespective of the

investigation, Tadaki’s decision to fire Sandowski came down to

his belief that Rolefson was more credible than Sandowski.17


     17
       DHS also argues that Tadaki could have determined that
Sandowski was not credible because of his history of submitting
incorrect time sheets. ECF No. 111, PageID # 961. That may be
so, but the record is not definitive on this point. The issue is
whether Tadaki conducted an independent investigation into the

                                  43
          In sum, a reasonable juror could conclude that

Sandowski has satisfied every element of his cat’s paw claim.       As

a result, genuine issues of material fact exist under both of

Sandowski’s theories of retaliation.    This court denies the

motion for summary judgment on Sandowski’s Third Cause of Action.

          D.      Sandowski’s Fourth Cause of Action is Untimely.

          In his Fourth Cause of Action, Sandowski claims that

TSA discriminated against him because he is Catholic.    That claim

is time-barred.

          Federal employees must satisfy two requirements before

filing a Title VII claim in district court.    First, plaintiffs

must file an administrative complaint with their agency.     See

Huerta v. Nielsen, 2019 WL 1359794, at *3 (S.D. Cal. Mar. 25,

2019) (“Under Title VII, the filing of an administrative

complaint . . . is a prerequisite to filing a civil action in

federal district court.”); see also 42 U.S.C. § 2000e-16(c).

Second, if an employee is “aggrieved by” his agency’s

“disposition of his complaint,” he must either appeal to the EEOC

or file a complaint in federal district court within 90 days of

his receipt of the agency’s decision.    42 U.S.C. § 2000e-16(c).

Although some decisions have characterized these rules as



incident between Lopez and Sandowski. Any reliance on the
history with time sheets arguably shows that Rolefson had some
influence with Tadaki, making Tadaki more likely to believe
Rolefson’s report.

                                  44
jurisdictional, see Huerta, 2019 WL 1359794, at *3 (citing

cases), the Supreme Court recently held that they are “not of

jurisdictional cast.”    Fort Bend County, 139 S. Ct. at 1850

(interpreting parallel provision).

          Nothing in the record suggests that Sandowski appealed

the final order by DHS in 2009 regarding his religious

discrimination complaint to the EEOC.    This court therefore

examines whether the present claim was timely filed in this

court.

          If a plaintiff files a complaint in district court, the

“scope of the plaintiff’s court action depends on the scope of

the [administrative] charge and investigation.    The specific

claims made in district court ordinarily must be presented to the

[administrative agency].’”    Huerta, 2019 WL 1359794, at *3 (S.D.

Cal. Mar. 25, 2019) (quoting Leong v. Potter, 347 F.3d 1117, 1122

(9th Cir. 2003)).   A federal employee may only pursue a Title VII

claim in federal court if (1) he presented the same claim to his

agency and (2) he filed his federal complaint within 90 days of

the agency’s denial of that claim.

          Sandowski’s religious discrimination claim is

procedurally barred.    Although it is difficult to discern from

the Amended Complaint or other documents the precise actions that

Sandowski contends constituted religious discrimination, he

appears to be arguing that TSA discriminated against him by


                                 45
denying his request for leave on Sunday morning to attend church.

ECF No. 100, PageID # 881-83.   Similar allegations formed the

basis of Sandowski’s first DHS complaint.     ECF No. 90-21, PageID

# 727.    Sandowski, however, did not file the present action until

September 19, 2017, more than 90 days after receiving notice on

March 7, 2009, that, on February 17, 2009, TSA had concluded that

he had failed to substantiate his religious discrimination

claims.   See ECF No. 90-23, PageID # 745.     As a result, any

present religious discrimination claims arising out of that

administrative complaint are untimely.     42 U.S.C. § 2000e-16(c).

           Nor can Sandowski’s second administrative complaint

serve as the basis for his present religious discrimination

claims.   His second complaint included claims that (1) he was not

compensated for overtime worked on July 14, 2006, and (2) he was

wrongfully terminated.   ECF No. 90-25, PageID # 757.    Neither

claim is related to any religious discrimination claim.

           Sandowski attempts to connect his request to attend

church to his termination by asserting that his request for a

religious accommodation began a sequence of events that

culminated with his termination.      ECF No. 100, PageID # 881-82.

He does not argue, however, that he was fired because he was

Catholic, and nothing in the record supports such a claim.        Thus,

this court construes his challenge to his termination as a

retaliation claim.   That claim was discussed in detail above.


                                 46
          The rule that a district court may consider claims that

are “reasonably related” to the claims in an administrative

employment discrimination complaint does not help Sandowski.      See

Greenlaw v. Garrett, 59 F.3d 994, 1000 (9th Cir. 1995).     “In

determining whether a new claim is like or reasonably related to

allegations contained in the previous charge, the court inquires

into whether the original [agency] investigation would have

encompassed the additional charges.”     Shelley v. Geren, 666 F.3d

599, 606 (9th Cir. 2012) (quotation marks omitted) (applying same

rule to ADEA claim).   As a result of Sandowski’s first complaint,

TSA had already investigated Sandowski’s claims that TSA had

discriminated against him by failing to allow him to take Sundays

off, and nothing in the record suggests that the two

investigations overlapped or that the second administrative

investigation addressed religious discrimination.     As a result,

Sandowski’s second agency complaint cannot serve as the basis of

his religious discrimination claims.18




     18
        In ruling on DHS’s motion to dismiss Sandowski’s first
complaint, this court held that Sandowski’s claims (which have
since been dismissed) for perjury, obstruction of justice,
physical assault, and abuse of authority were reasonably related
to Sandowski’s second administrative complaint. ECF No. 54,
PageID # 327-29. Those claims all were based on the events
immediately preceding Sandowski’s termination. See ECF No. 54,
PageID # 329. In contrast, his religious discrimination claim is
based on events that occurred several months earlier and were the
subject of his first administrative complaint.

                                47
          Sandowski’s religious discrimination claims were the

subject of only his first agency complaint, and any claims

relating to that complaint are untimely.   Accordingly, this court

grants summary judgment to DHS on Sandowski’s Fourth Cause of

Action.

          This court notes, however, that evidence of the alleged

religious discrimination may still be admissible at trial if the

evidence is relevant to a timely claim (such as retaliation).

Nothing in this order prevents Sandowski from offering such

evidence if it is indeed relevant.   This court holds only that

Sandowski cannot pursue a separate claim based on religious

discrimination.

V.        CONCLUSION.

          Sandowski’s Fifth Cause of Action is dismissed for lack

of jurisdiction.

          Defendant’s motion for summary judgment on Sandowski’s

Second and Fourth Causes of Action is granted, but the motion for

summary judgment on Sandowski’s Third Cause of Action is denied.

The Third Cause of Action (retaliation) remains for further

adjudication.




                               48
            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, November 6, 2019



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




Sandowski v. McAleenan, Civ. No. 17-00469 SOM-WRP; ORDER (1) DISMISSING
PLAINTIFF’S FIFTH CAUSE OF ACTION; (2) GRANTING DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT ON PLAINTIFF’S SECOND AND FOURTH CAUSES OF ACTION; AND (3) DENYING
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ON PLAINTIFF’S THIRD CAUSE OF ACTION




                                     49
